NOS. 07-09-0026-CR, 07-09-0027-CR, 07-09-0028-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 30, 2009
                                       ______________________________

RODOLFO SOSA, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY;

NO. D-1-DC-06-100022, D-1-DC-06-300403, D-1-DC-06-300443;

 HONORABLE JON WISSER, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
ORDER ON MOTION TO WITHDRAW
          Pending before the Court is a motion filed by attorney Alexander Reyer seeking to
withdraw as appellate counsel.
          A review of the clerk’s record reveals that, after appellant was convicted and
sentence was imposed, the trial court determined that appellant was indigent and in need
of legal services.  The clerk’s record shows that the trial court appointed Reyer to represent
appellant on appeal on January 14, 2009.
          On June 10, 2009, this Court received a motion from Reyer titled Motion for
Withdrawal of Counsel requesting this Court to allow Reyer’s withdrawal from this appeal. 
However, the motion now pending before this Court does not identify any current
deadlines; does not include the party’s name, last known address, or telephone number;
does not state that a copy of the motion was delivered to the party; and does not state that
the party was notified of the right to object to the motion.  See Tex. R. App. P. 6.5(a). 
Because the motion fails to comply with the requisites of the rule, we deny the motion.
          We do, however, note that the trial court retains authority over the appointment of
counsel for appellant.  See Enriquez v. State, 999 S.W.2d 906, 908 (Tex.App.–Waco 2000,
pet. ref’d).  Any request for clarification of appointed counsel’s continuing role in this appeal
is properly directed initially to the trial court.  Appellant is directed to supplement the
appellate record with the appropriate documentation of any further action taken by the trial
court with respect to appointed counsel.
          The Motion for Withdrawal of Counsel is denied.
 
                                                                           Per Curiam


Do not publish.